DETAILED ACTION
Claims 1-11 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to receiving a request to book a meeting with a user and determining and responding to a restriction associated with the user’s calendar (Spec: p. 1, Summary) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-5), Process (claims 6-8), Article of Manufacture (claims 9-11)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims:  
[Claim 1]	receive a request to reserve, via a calendar, a conference time; and
	responsive to receiving the request, determine a restriction associated with the calendar and respond to the request pursuant to the restriction;
	wherein responding to the request comprises presenting, on a display, the display presenting a view of the calendar that indicates plural available timeslots in the calendar that conform to the request, the view not indicating already-booked timeslots in the calendar even though at least one timeslot in the calendar has already been booked and is encompassed by a time frame indicated via the view.
[Claim 2]	wherein the restriction permits a single request to reserve a conference time via the calendar during a recurring period of time and otherwise rejects requests to reserve conference times during the same recurring period of time.
[Claim 3]	responsive to responding to a threshold number of requests to reserve conference times during a threshold period of time, disable additional responses to requests to reserve conference times via the calendar until a user associated with the calendar again authorizes responses to requests to reserve conference times.
[Claim 4]	comprise the display.

These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. A human user could also present calendar information on a display, e.g., by writing information on a piece of paper, chalkboard, dry erase board, etc. The evaluated process is related to scheduling a conference among users, which is an example of managing personal behavior or relationships or interactions between people (i.e., organizing human activity).
The other claim sets similarly recite details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include at least one device, at least one processor, storage accessible to the at least one processor, an electronic calendar, the ability to electronically respond to a request, and a graphical user interface (GUI) display. Dependent apparatus claim 5 further includes a server that controls the display. The process claims include an electronic calendar, the ability to electronically respond to a request, and a graphical user interface (GUI) display. The article of manufacture claims include at least one computer readable storage medium (CRSM) that is not a transitory signal, an electronic calendar, the ability to electronically respond to a request, and a graphical user interface (GUI) display.
The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: pp. 7-15).  

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rodden et al. (US 2019/0334907) in view of Tam et al. (US 2010/0153162) in view of Dubost (US 2018/0287967).
[Claim 1]	Rodden discloses at least one device, comprising:
	at least one processor (¶¶ 95-99); and
	storage accessible to the at least one processor and comprising instructions executable by the at least one processor (¶¶ 95-99) to:
	receive a request to reserve, via an electronic calendar, a conference time (¶¶ 207, 246-248, 282, 331, 337, 351); and
	responsive to receiving the request, determine a restriction associated with the electronic calendar and electronically respond to the request pursuant to the restriction (Restrictions may include any rules governing how scheduling is performed. ¶ 247 – A user can specify that s/he prefers not to have more than one meeting a day. A day is a recurring period of time. Only a single meeting request is understood to be scheduled per day if this is a preference set forth by a user; ¶¶ 246-250 – Scheduling options are presented to a user in light of the rules/restrictions and, in some scenarios, a user must actively accept a scheduling option).
	Rodden may present various scheduling options (Rodden: ¶¶ 246-250). Rodden does not explicitly disclose wherein electronically responding to the request comprises presenting, on a display, a graphical user interface (GUI), the GUI presenting a view of the electronic calendar that indicates plural available timeslots in the electronic calendar that conform to the request, the view not indicating already-booked timeslots in the electronic calendar even though at least one timeslot in the electronic calendar has already been booked and is encompassed by a time frame indicated via the view. Cumulatively, Tam and Dubost disclose various types of scheduling information conveyed to users. For example, Tam displays (on a GUI display) available calendar time slots for potential appointments “without showing the service provider’s entire calendar” (Tam: figs. 4A-4B, 24-26, ¶ 80), which implies that only open availability is displayed and not information about a user’s unavailability (i.e., already-booked timeslots). Additionally, Dubost discloses that users can be specifically notified about a scheduling request that violates a meeting policy (e.g., accepting a meeting would cause someone to reach a preset meeting limit) and then allow users to either set a “hard policy” that would notify the users of the meeting policy violation and reject the meeting request or set a “gentle reminder” that would notify the users of the meeting policy violation, but allow the users to accept the meeting request anyway (Dubost: ¶¶ 29-31). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rodden wherein electronically responding to the request comprises presenting, on a display, a graphical user interface (GUI), the GUI presenting a view of the electronic calendar that indicates plural available timeslots in the electronic calendar that conform to the request, the view not indicating already-booked timeslots in the electronic calendar even though at least one timeslot in the electronic calendar has already been booked and is encompassed by a time frame indicated via the view in order to allow one user to easily identify availability of another user to more conveniently schedule an appointment (as suggested in Tam: ¶ 87) and to allow users to “exercise some degree of control over how many meetings employees schedule within a given time period” and promote productivity among scheduling users (as discussed in Dubost: ¶ 34).
[Claim 2]	Rodden discloses wherein the restriction permits a single request to reserve a conference time via the electronic calendar during a recurring period of time and otherwise rejects requests to reserve conference times during the same recurring period of time (¶ 247 – A user can specify that s/he prefers not to have more than one meeting a day. A day is a recurring period of time. Only a single meeting request is understood to be scheduled per day if this is a preference set forth by a user).
[Claim 3]	Restrictions may include any rules governing how scheduling is performed. As seen in ¶ 247 of Rodden, a user can specify that s/he prefers not to have more than one meeting a day. A day is a recurring period of time. Only a single meeting request is understood to be scheduled per day if this is a preference set forth by a user. ¶¶ 246-250 of Rodden explain that scheduling options are presented to a user in light of the rules/restrictions and, in some scenarios, a user must actively accept a scheduling option. Rodden does not explicitly disclose wherein the instructions are executable to: responsive to responding to a threshold number of requests to reserve conference times during a threshold period of time, disable additional responses to requests to reserve conference times via the electronic calendar until a user associated with the electronic calendar again authorizes responses to requests to reserve conference times. However, Dubost discloses that users can be specifically notified about a scheduling request that violates a meeting policy (e.g., accepting a meeting would cause someone to reach a preset meeting limit) and then allow users to either set a “hard policy” that would notify the users of the meeting policy violation and reject the meeting request or set a “gentle reminder” that would notify the users of the meeting policy violation, but allow the users to accept the meeting request anyway (Dubost: ¶¶ 29-31). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Rodden wherein the instructions are executable to: responsive to responding to a threshold number of requests to reserve conference times during a threshold period of time, disable additional responses to requests to reserve conference times via the electronic calendar until a user associated with the electronic calendar again authorizes responses to requests to reserve conference times to allow users to “exercise some degree of control over how many meetings employees schedule within a given time period” and promote productivity among scheduling users (as discussed in Dubost: ¶ 34).
[Claim 4]	Rodden discloses the display (figs. 1A, 1B, ¶¶ 121-122, 139).
[Claim 5]	Rodden discloses a server that controls the display (figs. 1A, 1B, ¶¶ 121-122, 139).
[Claims 6-8]	Claims 6-8 recite limitations already addressed by the rejections of claims 1-3 above; therefore, the same rejections apply.
[Claims 9-11]	Claims 9-11 recite limitations already addressed by the rejections of claims 1-3 above; therefore, the same rejections apply. Furthermore, Rodden discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to perform the disclosed functionality (¶ 91).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adams (US 2009/0153353) – A user is informed if his/her availability falls below a time threshold (¶ 52).
	Allen (US 2020/0170050) – Sets a maximum allowable number of meeting requests per month for a vendor.
	Baeza et al. (US 2006/0129444) – Allows for a limited number of allowable appointment requests and for a user to reject appointments (¶ 64).
	Klausmeier (US 2008/0040188) – Allows for users to identify available calendar time periods to be shared.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683